         Case 18-03484          Doc 39        Filed 10/21/19 Entered 10/21/19 16:42:41                         Desc Main
                                                 Document Page 1 of 1

                                             United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE:    Christopher Kress                                     )              Chapter 13
                                                                )              Case No. 18 B 03484
          Debtor(s)                                             )              Judge A. Benjamin Goldgar

                                                       Notice of Motion

    Christopher Kress                                                          Debtor A ttorney: David M Siegel
    437 Homeland Rd.                                                           via Clerk's ECF noticing procedures
    Matteson, IL 60443


                                                                               >    Dirksen Federal Building
On November 05, 2019 at 10:00 am, I will appear at the location listed to      >    219 South Dearborn
the right, and present this motion.                                            >    Courtroom 642
                                                                               >    Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
methods indicated on or before Tuesday, October 22, 2019.                      /s/ MARILYN O. MARSHALL
                                                                               MARILYN O. MARSHALL, TRUSTEE

                          Motion to Dismiss Case for Failure to Make Plan Payments

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, pursuant to 11 U.S.C. §1307 [c]
[6], stating:

On February 08, 2018, the debtor filed a petition under Chapter 13 of the Bankruptcy Code which was confirmed by the Court
on May 22, 2018, for a term of 60 months with payments of $2,280.00.

The status of the debtor's plan is:    Current Month          Cash Due             Cash Received     Payment Default
                                             20               $45,825.00             $40,925.00         $4,900.00

A summary of the 12 most recent receipt items is set forth below:              Report Date: 10/21/2019
                                                                               Due Each Month: $2,280.00
                                                                               Next Pymt Due: 11/10/2019

    Date           Ref Num            Amount                              Date            Ref Num         Amount
04/10/2019          5774900000         $2,280.00                      05/13/2019           5856054000      $2,280.00
07/22/2019        208732018517           $500.00                      07/22/2019         207951631140        $500.00
07/22/2019        207951631151           $300.00                      07/22/2019         207951631162        $500.00
07/22/2019        208732018308           $500.00                      07/22/2019         208732018297        $500.00
07/22/2019             31705247        $1,500.00                      07/22/2019              31705248     $1,500.00
07/22/2019             31705249          $700.00                      09/13/2019           6172282000      $2,280.00

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.

Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312)431-1300
